       Case 2:21-cr-00406-RGK Document 1 Filed 08/30/21 Page 1 of 2 Page ID #:1



 1

 2

 3

 4

 5                                             8/30/2021
 6                                                  JB


 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,              No. 2:21-cr-00406 -RGK

11              Plaintiff,                  I N F O R M A T I O N

12                    v.                    [18 U.S.C. § 1017: Wrongful Use and
                                            Transfer of Documents Bearing
13   DEREK FUTEMA,                          Fraudulent Government Seals]
14              Defendant.

15

16        The Acting United States Attorney charges:
17                                 [18 U.S.C. § 1017]
18        On or about December 27, 2016, in Los Angeles County, within the
19   Central District of California, defendant DEREK FUTEMA fraudulently
20   and wrongfully used and transferred to another a certificate,
21   instrument, commission, document, and paper, to which and upon which
22   the seal of a department and agency of the United States, namely,
23   //
24   //
25

26

27

28
      Case 2:21-cr-00406-RGK Document 1 Filed 08/30/21 Page 2 of 2 Page ID #:2



 1   United States Customs and Border Protection, had been fraudulently

 2   affixed and impressed, with knowledge of its fraudulent character.

 3
                                                TRACY L. WILKISON
 4                                              Acting United States Attorney
 5

 6
                                                SCOTT M. GARRINGER
 7                                              Assistant United States Attorney
                                                Chief, Criminal Division
 8
                                                JOSHUA O. MAUSNER
 9                                              Assistant United States Attorney
                                                Deputy Chief, General Crimes
10                                              Section
11                                              DAVID R. FRIEDMAN
                                                Assistant United States Attorney
12                                              Criminal Appeals Section
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
